Citation Nr: 1201477	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-33 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Lydia R. Duyag


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran had active military service with the Philippine Guerilla and Combination Service from April 1945 to January 1946.  The Veteran died in April 1971; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 


FINDINGS OF FACT

1.  The death certificate lists as the cause of the Veteran's death on April [redacted], 1971, as respiratory failure due to bronchial asthma.

2.  At the time of his death, the Veteran had no service-connected disabilities.

3.  Neither respiratory failure nor bronchial asthma is shown to be causally related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  In cases of service connection for the cause of death, notice must also include information on what disabilities the Veteran was service connected for at the time of death, and how to establish service connection for additional disabilities.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

An August 2008 letter sent to the appellant prior to the initial adjudication of the claim advised her of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before VA.  No medical opinion has been obtained in light of the evidence of record regarding the Veteran's death; the evidence of record is sufficient for adjudication.  38 C.F.R. § 3.159.  As discussed in greater detail below, the evidence of record does not show the Veteran's respiratory failure due to bronchial asthma to be causally related to service or any service-connected disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Service Connection for the Cause of the Veteran's Death

When a veteran dies from a service connected disability, VA shall pay DIC to the veteran's surviving spouse.  38 U.S.C.A. § 1310.  The death of a veteran will be considered service connected when the evidence establishes that a service connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period, and specific threshold requirements are met.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

The appellant contends that the Veteran developed respiratory failure due to bronchial asthma, as well as malaria, during service, and that these conditions eventually led to his death.

Unfortunately, the record contains no competent evidence supporting the appellant's theory.  

The Veteran had active military service with the Philippine Guerilla and Combination Service from April 1945 to January 1946.  

No inservice treatment for bronchial asthma, respiratory failure, or malaria is shown during his active duty service.  A January 1946 separation examination noted that the Veteran's lungs were normal.  X-ray examination of the chest was noted to be negative.  An Affidavit for Philippine Army Personnel, signed by the Veteran in January 1946, noted that he had incurred no wounds or illnesses during his service.

A December 2002 certificate of death noted that the Veteran passed away on April [redacted], 1971, at the age of 47.  It also noted that the cause of death was "not stated."

A September 2008 certificate of death noted that the Veteran passed away on April [redacted], 1971, at the age of 47.  It listed the cause of death as respiratory failure due to bronchial asthma.

At the time of the Veteran's death, service connection was not in effect for any disability.    

An October 2008 affidavit was received from B.L., the Veteran's Dr. Wacwac ((albolaryo) (healer)).  B.L. indicated that during the months of April 1942, May 1942, and July 1942, the Veteran came to him for consultation and treatment of malaria and right leg pain.

An October 2008 joint affidavit was received from P.S. and G.B., close friends of the Veteran.  In their statement, P.S. and G.B. indicated that the Veteran was seen by Dr. M.M. for treatment of malaria and respiratory failure due to his bronchial asthma in April 1942.  They also indicated that they accompanied the Veteran to his treatment for malaria by B.L. during the months of April 1942, May 1942 and July 1942.

An October 2008 statement from the appellant noted that she accompanied the Veteran at times, along with his two friends, for his medical treatment in April 1942, May 1942, and July 1942.  The appellant also reported having gone with the Veteran for his treatment by Dr. M.M. in April 1942.

In May 2009, a joint affidavit was received from M.S. and F.R., friends of the Veteran.  They both indicated that they were aware that the Veteran had been diagnosed by respiratory failure due to bronchial asthma by M.M., M.D.  They also indicated that M.M., M.D. passed away in April 1998.

In response to the RO's request for the Veteran's treatment records from Dr. M.M., a March 2009 statement was received from Dr. M.M.'s surviving spouse indicating that he had passed away in April 1998.

The statements from the appellant and the Veteran's friends all refer to treatment received by the Veteran, from both Dr. M.M. and B.L., more than two years prior to his active duty service, which began in April 1945.  B.L.'s statement also refers to treatment received by the Veteran more than two years prior to his active duty service.  

Accepting the timeline provided by all five individuals, the Veteran was treated for malaria, right leg pain, and respiratory failure due to bronchial asthma prior to his service.  Their allegations do not show any of these conditions to have been incurred during or aggravated by the Veteran's military service.  Moreover, as laypersons, they are not competent to opine on the cause of the Veteran's death or the accuracy of his diagnoses in the years following his initial treatment.  They lack the specialized knowledge and training required to render such opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Service treatment records reflect no treatment for or complaints related to malaria, right leg pain, respiratory failure, or bronchial asthma.  Moreover, the Veteran's January 1946 separation examination noted that his lungs were normal on physical examination, and x-ray examination of his chest was negative.  Finally, the Veteran is shown to have denied having incurred any illness in a January 1946 Affidavit for Philippine Army Personnel, and there is no post service treatment for bronchial asthma or respiratory failure up until the Veteran's death in April 1971, over 25 years after his discharge from the service.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


